DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a U.S. national stage filing, under 35 U.S.C. § 371(c), of International Application No. PCT/JP2018/044677, filed on December 5, 2018, which claims priority to Japanese Patent Application No. 2017-235016, filed on December 7, 2017, and Japanese Patent Application No. 2018-076540, filed on April 12, 2018. 
Status
This Office Action is in response to Applicants' Communication filed on June 2, 2020 in which Claims 4-11 are amended to change the breadth of the claims, and new Claims 12-19 are added.  Claims 1-19 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed June 4, 2020 and September 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1--17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawasaki et al (US Publication No. 2019/0116858 A1, provided with the IDS filed June 2, 2020) in view of Nakatani et al (US Publication No. 2016/0333116 A1).
Applicants claims a method for producing carboxymethylated cellulose nanofiber, the method comprising: treating cellulose with a mercerizing agent to prepare mercerized cellulose, and reacting the mercerized cellulose with a carboxymethylation agent to produce carboxymethylated cellulose, and defibrating the carboxymethylated cellulose to produce a carboxymethylated cellulose nanofiber; wherein preparing mercerized cellulose is performed in a solvent containing mainly water, and producing carboxymethylated cellulose is performed in a mixed solvent of water and an organic solvent.
The Kawasaki et al publication discloses preparation of carboxymethylated cellulose nanofiber that involve 200 g in dry mass of pulp (NBKP (softwood bleached kraft pulp), manufactured by Nippon Paper Industries Co., Ltd.) and 111 g in dry mass 
	The Kawasaki et al publication further describe the carboxymethylation treatment by disclosing the carboxymethylation treatment that involve subjecting a cellulose raw material to mercerization treatment with a mercerizing agent and thereafter reacting the resultant with a carboxymethylating agent.  Kawasaki et al discloses the mercerization treatment being carried out by mixing the cellulose -based raw material, a solvent, and the mercerizing agent.  Kawasaki et al discloses the solvent is preferably water and/or a lower alcohol, but more preferably water.  Kawasaki et al discloses that the amount of solvent to be used is preferably 3 to 20 times in terms of mass of the cellulose raw material. Kawasaki et al discloses that the carboxymethylation is carried out while dissolving the cellulose raw material in the solvent and the amount of the solvent to be used is 3 to 20 times in terms of mass of the cellulose raw material.  Examples of the solvent disclosed by the Kawasaki et al publication include water and/or a lower alcohol. Examples of the lower alcohol disclosed by the Kawasaki et al publication include water, methanol, ethanol, n-propyl alcohol, isopropyl alcohol, n-butyl alcohol, isobutyl alcohol, 
	The instantly claimed method for producing carboxymethylated cellulose differs from the information disclosed in the Kawasaki et al publication by claiming a rate of effective utilization of the carboxymethylation agent being 15% or more.
	Since the preparation of carboxymethylated cellulose and carboxymethylated cellulose nanofiber disclosed in the Kawasaki et al publication is substantially similar to the method for producing carboxymethylated cellulose and carboxymethylated cellulose nanofiber disclosed in the instantly claimed invention, particular in regard to both the Kawasaki et al publication and the instantly claimed invention having degrees of carboxymethyl substitution per anhydrous glucose unit in the carboxymethylated cellulose of less than 0.50, one having ordinary skill in this art would also assume that the rate of effective utilization of the carboxymethylation agent at 15% or more in both the Kawasaki et al publication and in the instantly claimed invention would also be similar.
The instantly claimed method for producing a carboxymethylated cellulose nanofiber further differ from the Kawasaki et al publication by specifically reciting a step of defibrating the carboxymethylated cellulose to produce the carboxymethylated cellulose nanofiber.
The Nakatani et al publication suggests that such a step is known in the art by specifically disclosing modified cellulose nanofibers being obtained by defibrating anionically modified cellulose such as carboxymethylated cellulose (see page 2, paragraph no. [0020]), which embraces the step recited in instant Claim 1 of defibrating the carboxymethylated cellulose to produce a carboxymethylated cellulose nanofiber.

One having ordinary skill in the art would have been motivated to employ the method of the prior art with the expectation of obtaining a desired result because the skilled artisan would have expected the analogous starting materials to react similarly.
One of ordinary skill in this art would be motivated to combine the teaching of the Kawasaki et al publication with the teaching of the Nakatani et al publication to reject the instant claims since both references disclose preparation of carboxymethylated cellulose nanofibers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the preparation of carboxymethylated cellulose nanofiber in the Kawasaki et al publication a the step of defibrating carboxymethylated cellulose to produce a carboxymethylated cellulose nanofiber in view of the recognition in the art, as suggested by the Nakatani et al publication, that use of the defibration step provides dry solids of anionically modified cellulose nanofibers with good redispersion.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623